DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-31, 36-38 and 43-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eger et al (US 2012/0152250), hereinafter Eger in view of Jafari et al (US 2009/0241955), hereinafter Jafari.
Regarding claims 28 and 36, Eger teaches a ventilator system (Fig. 6) for delivering breathing gases to a patient and a method of delivering breathing gases to a patient (paragraph 57), the ventilator comprising at least one processor (paragraph 57, control unit)and at least one memory storing computer-executable instruction that (paragraph 47, controls respirator in accordance with the described process), when executed by the at least one processor, cause the ventilator system to perform a set of operations comprising:
transitioning the ventilator from an inspiration state into an exhalation state (paragraph 57, change to exhalation state, Fig. 1: point 2, paragraph 33);
monitoring for an inspiration trigger crossing an inspiration trigger threshold (paragraph 33, threshold is designated as dashed line, threshold is used for switching over to next inspiration, paragraph 41);
during a first exhalation portion, setting the inspiration trigger threshold at a first value (paragraph 33, Fig. 1 during first portion of exhalation threshold is set to a high level);
during a second portion of exhalation subsequent to the first exhalation portion (Fig. 1: dashed line between 3 and 4, threshold is lowered),
decreasing the inspiration trigger threshold to a second value, wherein the second value is more sensitive to triggering than the first value (paragraph 33, Fig. 1: dashed line between 3 and 4, lowering threshold);
detecting the inspiration trigger (paragraph 36, threshold 5); and
based on detecting the inspiration trigger, transitioning to the inspiration state (paragraph 36, Fig. 1, Fig. 5 trigger at 4).
Eger does not explicitly state delivering a base flow.
However, Jafari teaches a ventilator that delivers a base flow during exhalation. (paragraph 53)
It would have been obvious to a person of ordinary skill in the art to have provided Eger with the delivery of base flow as taught by Jafari to help in maintaining a desired peep during exhalation and prevent false triggering during exhalation. (paragraph 53)

Regarding claims 30, Eger in view of Jafari teaches the ventilator system of claim 29, and Eger further teaches wherein the operations further comprise, during a third portion of exhalation subsequent to the second exhalation portion maintaining the inspiration trigger threshold at the second value. (Paragraph 33, Eger teaches declining to a target value. once the target value is reached it would be maintained until an inhalation trigger)

Regarding claims 31 and 38, Eger in view of Jafari teaches the ventilator system of claim 28 and the method of claim 36, and Eger further teaches wherein: the first exhalation period begins at the transition to the exhalation state (paragraph 33) and ends at a minimum exhalation time (paragraph 33, first high threshold for a preset period of time); and 
the second exhalation portion begins when the first exhalation portion ends. (paragraph 33, Fig. 1)

Regarding 43, Eger in view of Jafari teaches the method of claim 36, and Eger further teaches wherein the operations further comprise, during a third portion of exhalation subsequent to the second exhalation portion maintaining the inspiration trigger threshold at the second value. (Paragraph 33, Eger teaches declining to a target value. once the target value is reached it would be maintained until an inhalation trigger)

Regarding claim 44, Eger teaches a ventilator (fig. 6: 18, paragraph 57) comprising:
a pressure generating system adapted to generate a flow of breathing gases (Fig. 6: 22);
a ventilation tubing system including a patient interface for connecting the pressure generating system to a patient (Paragraph 57);
a controller for controller delivery of breathing gases to the patient (paragraph 57, Fig. 6: control unit 26), the control operative to improve an accuracy of estimating an exhalation volume while ventilating a patient with the ventilator (paragraph 33, paragraph 57, improve breathing transitions), the controller further operative to:
transition the ventilator from an inspiration state into an exhalation state (paragraph 57 change to exhalation, Fig. 1: point 2, paragraph 33);
monitor for an inspiration trigger crossing an inspiration trigger threshold (paragraph 33 threshold is designated as dashed line, system is tracking when flow signal crosses the threshold, paragraph 33, paragraph 41);
during a first exhalation portion, set the inspiration trigger to a first value (paragraph 33, Fig. 1 during first portion of exhalation threshold is set to a high level);
maintain the inspiration trigger threshold at the first value for the first exhalation portion (Fig. 1, paragraph 33, maintained for a preset period of time);
during a second portion of exhalation subsequent to the first exhalation portion (Fig. 1, decreasing threshold portion),
progressively decrease the inspiration trigger threshold to a second value, wherein the second value is more sensitive to triggering than the first value (Fig. 1, paragraph 33, threshold is decreased to a target level);
during a third portion of exhalation subsequent to the second exhalation portion, maintain the inspiration trigger threshold at the second value (Paragraph 33, threshold is at a target level until inspiration is detected);
detect the inspiration trigger (paragraph 36), and
based on detecting the inspiration trigger, transition to the inspiration state (Fig. 1, Fig. 5, trigger at 4).

However, Jafari teaches a ventilator that delivers a base flow during exhalation. (paragraph 53)
It would have been obvious to a person of ordinary skill in the art to have provided Eger with the delivery of a base flow as taught by Jafari to help in maintaining a desired peep during exhalation and prevent false triggering during exhalation. (paragraph 53)

Regarding claim 46, Eger in view of Jafari teaches the ventilator of claim 44, and Eger further teaches wherein:
the first exhalation portion begins at the transition to the exhalation state and ends at a minimum exhalation time (Fig. 1, paragraph 33), and
the second exhalation portion begins when the first exhalation portion ends (Fig. 1, Paragraph 33).

Regarding claims 29, 37, and 45 Eger in view of Jafari teaches the ventilator system of claims 28 and 44 and the method of claim 36, and Eger teaches wherein the first threshold value is set at a high value to prevent false detection of inhalation at the beginning of exhalation which is at least 6 (LPM) (Fig. 1, paragraph 33, although Eger does not explicitly state the first value is set at least 6LPM, fig. 1 shows it set at 1.5 L/S which is larger than 6 LPM, MPEP 2125 I states that drawings can anticipate claims if they clearly show that which is claimed) 

Claim 32, 39 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eger in view of Jafari and further in view of Samzelius (US 2002/0056454), hereinafter Samzelius. 

Regarding claims 32, 39, and 47 Eger in view of Jafari teaches the ventilator system of claims 28 and 44 and the method of claim 36, but does not teaches wherein the second exhalation portion begins upon a determination that an exhalation flow is below a minimum exhalation flow.
However, Samzelius teaches a method for adaptive triggering of a breath device (abstract) wherein a second exhalation portion begins upon a determination that an exhalation flow is below a minimum exhalation flow. (paragraph 58, a flow meter is used to measure a third respiration signal, paragraph 59, the third respiration signal is used to indicate increasing sensitivity of the pressure trigger level)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Eger in view of Jafari so that the second exhalation portion begins upon a determination that an exhalation flow is below a minimum exhalation flow to achieve more reliable, sensitive and stable triggering of respiration phases. 

Claims 33 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eger in view of Jafari and further in view of Truschel et al (9,529,356), hereinafter Truschel.
Regarding claims 33 and 40, Eger in view of Jafari teaches the ventilator system of claim 28 and the method of claim 36, but Eger in view of Jafari is silent as to how the first value is determined.
However, Truschel teaches a system and method for setting breathing transitions wherein the first value is based on input received from an operator of the ventilator system. (Col. 11: lines 22-27)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have the operator set the first value as taught by Truschel since this is one of many options that will provide the predictable result of providing a breathing transition threshold. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 36-40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, 15, and 16 of U.S. Patent No. 9,364624. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims are taught in the patented claims.
Regarding claims 36, the limitations are taught in claims 1 and 6 of the patent.
Regarding claim 37, the limitations are taught in claim 15 of the patent.
Regarding claim 38, the limitations are taught in claim 16 of the patent.
Regarding claim 39, the limitations are taught in claim 16 of the patent.
Regarding claim 40, the limitations are taught in claim 
Regarding claim 42, the limitations of claim 42 are taught in claims 1 and 5.

Claims 28-32, 34 and 44-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 15, and 16 of U.S. Patent No. 10m543326.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims are taught in the patented claims.
Regarding claims 28 and 44, the limitations are taught in claims 1 and 6of the patent.
Regarding claims 29 and 45, the limitations of the claim are taught in claim 15 of the patent.
Regarding claims 30 and 46, the limitations of the claim are taught in claim 16.
Regarding claims 31 and 47, the limitations of the claims are taught in claim 16,
Regarding claims 32, the limitations of claim are taught in claims 4 and 16.
Regarding claim 34, the limitations of claim 34 are taught in claims 1 and 6 of the patent.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 34, 34, 41 and 42, the prior art does not disclose wherein the operations further comprise increasing the base flow during the second exhalation portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785